The Chancellor
was strongly inclined to think the;
order of the 7th of December, 1813, erroneous; 1. Because it dissolved the injunction as to the mortgage only, when that, and all the other securities held by the defendant, stood on the same footing, and involved the same equity; and, 2. Because it imposed on the plaintiff as a condition of staying the dissolution, that he should bring into Court the money due on the mortgage, when the mortgage being given as a collateral security, with other securities, for many complicated dealings* the plaintiff could not well ascertain the sum. But under the circumstances of the case, he said, that the more regular and advisable course would be to discuss the merits of that order upon a rehearing, especially as it was granted in the time of his predecessor, though, perhaps, such an order might be discharged upon motion or petition merely. (Newland’s Pr. 68, 69.)
But upon the new facts stated in the supplemental bill, he was of opinion, that a fresh injunction might be awarded, even though the former injunction had been dissolved upon the merits. (Travers v. Stafford, 2 Ves. 19. Amb. 104. Lingham v. Toule, 1 Anst. 189.)
Injunction granted.